DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8 with the important feature being “wherein the wire windinq part comprises: a connection rod; support rods extending from both end portions of the connection rod in a vertical direction; fasteners formed at ends of the support rods and combined with the electrical outlet cover; auxiliary support rods protruding from a middle portion of the connection rod in a vertical direction to the connection rod; and an auxiliary connection rod formed to connect ends of the auxiliary support rods with each other (claim 1),” and  "An electrical outlet cover provided with an electric wire organizer comprising: a plateshaped electrical outlet cover being joined to an electrical outlet box mounted on a wall surface or a power tap and having an outlet hole for exposing the wall outlet or an outlet of the power tap; a "c"-shaped storage part formed at an edge portion of the electrical outlet cover; and a wire winding part inserted into the storage part, wherein the wire winding part comprises: first drawing rods inserted into the storage part in a state where a support rod is joined to one end portion of each first drawing rod by a hinge; second drawing rods formed to be longer than the first drawing rods and inserted into the storage part in a state where 1 and 3-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed December 29, 2020, with respect to claims 1 and 8 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. The applicant has amended claim 1 to include allowable subject matter of dependent claim 2. Claim 8 was indicated as allowable subject matter in the Non-Final Office action mailed on October 29, 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.


Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847     
/William H. Mayo III/Primary Examiner, Art Unit 2847